Citation Nr: 0507701	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mr. Vicente P. Martinez


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, finding that the appellant did not have the 
requisite military service for entitlement to nonservice-
connected disability pension benefits.

This case was previously before the Board in January 2004 and 
was remanded for the purpose of affording the appellant a 
Travel Board hearing.  A noted dated in May 2004 indicates 
that the appellant is no longer interested in having a 
hearing on this matter.


FINDING OF FACT

In October 2002 the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the reorganized guerillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.8, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Having stated the foregoing, the 
Board must note that the VCAA appears not to be applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for the 
purpose of VA pension eligibility.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002) (VCAA has no effect on an appeal 
where the law is dispositive of the matter).  At any rate, 
the RO has requested that the appellant submit certain 
information, and the RO has obtained the appellant's service 
personnel records and has certified his service dates.  The 
appellant has not referenced any additional evidence that may 
be pertinent to this issue.

A formal claim was received in February 2002 wherein the 
appellant sought non-service-connected pension benefits.

In July 2002 the RO requested verification of the appellant's 
service from the National Personnel Records Center (NPRC).  
In October 2002 the NPRC replied to the RO that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the reorganized guerillas, in the service of 
the United States Armed Forces.

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. § 1521.

The appellant claims that his military service meets the 
requirements for eligibility for a nonservice-connected 
disability pension on the basis that he is a "veteran."  The 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service, including the 
affidavits of individuals who claimed personal knowledge of 
the appellant's military service.  38 C.F.R. § 3.203.  Thus, 
VA is bound by the certification of the service department 
which shows that he did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  
Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

As the appellant did not have the requisite service to 
qualify him for pension benefits, the appeal must be denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


